      Case 1:18-cv-05495-JFK-BCM Document 117 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          09/30/2020
 CASSANDRA SHIH,
                                                       18-CV-5495 (JFK) (BCM)
                  Plaintiff,
      -against-                                        ORDER

 PETAL CARD, INC., f/k/a
 CREDITBRIDGE, INC., et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will conduct a telephonic status conference on October 27, 2020 at 10:00

a.m. At that time, the parties shall dial (888) 557-8511 and enter the access code 7746387. In

advance of the conference, and no later than October 20, 2020, the parties shall file a joint status

letter, updating the Court as to what discovery remains, how long the parties estimate they need

to complete it, whether any party seeks expert discovery, and if any progress has been made

towards settlement.

Dated: New York, New York
       September 30, 2020
                                              SO ORDERED.



                                              _________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
